ORDER
On July 31, 2014, counsel for Appellant filed with this Court a Petition for Rehearing in the above-entitled matter. Appellee’s objection to the rehearing request was filed on August 4, 2014. The court having considered the petition and the objection,
IT IS ORDERED that the Petition for Rehearing is GRANTED.
IT IS FURTHER ORDERED that this Court’s July 22, 2014 Opinion in DA 13-0081, State of Montana v. Edward Harold Ghostbear 2014 MT 192, is hereby WITHDRAWN and a revised Opinion is issued this date. [Publishers Note: The revised Opinion is cited at 376 Mont. 500].
The Clerk is directed to mail a true copy hereof to all counsel of record.
DATED this 23rd day of October, 2014.
IS/ CHIEF JUSTICE McGRATH
/S/JUSTICE WHEAT
/S/JUSTICE COTTER
/S/JUSTICE BAKER
/S/ JUSTICE McKINNQN
/S/JUSTICE RICE